UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6386



JOSE GUTIERREZ,

                                             Petitioner - Appellant,

          versus


DAN L. DOVE, Warden,     Federal    Correctional
Institution Edgefield,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-01-2622-3-22)


Submitted:   June 20, 2002                   Decided:   June 26, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jose Gutierrez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Jose Gutierrez appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.       We have reviewed

the   record   and   the   district   court’s   opinion   accepting   the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Gutierrez v. Dove, No. CA-01-2622-3-22 (D.S.C. filed Feb.

15, 2002 & entered Feb. 19, 2002).          Gutierrez’s motion for a

certificate of appealability is denied as unnecessary. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                      2